Citation Nr: 0327137	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  03-24 573	)	DATE
	)
	)
THE ISSUE

Whether a September 2002 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to a temporary total 
convalescent rating under 38 C.F.R. 4.30, based on the need 
for convalescence following hospitalization in January 1999, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from February 1943 to 
September 1943.

He appealed a September 2000 Department of Veterans Affairs 
(VA) Regional Office (RO) decision, which denied entitlement 
to a temporary total rating under 38 C.F.R. § 4.30.  In a 
decision dated in September 2002, the Board denied the 
appeal.  Thereafter, the Board received the veteran's motion 
alleging CUE in the Board's decision.  A motion to advance 
this matter on the Board's docket has been granted under the 
authority of 38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2002).


FINDINGS OF FACT

1.  In a September 18, 2002 decision, the Board denied 
entitlement to a temporary total convalescent rating under 38 
C.F.R. 4.30 based on the need for convalescence following 
hospitalization in January 1999.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on September 18, 2002, or that the Board incorrectly 
applied statutory or regulatory provisions at that time such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The September 18, 2002, Board decision, which denied 
entitlement to a temporary total convalescent rating under 38 
C.F.R. 4.30, based on the need for convalescence following 
hospitalization in January 1999, does not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Under 38 C.F.R. § 4.30, a temporary total disability rating 
will be assigned from the date of hospital admission and 
continue for one, two, or three months from the first day of 
the month following hospital discharge when treatment of a 
service-connected disability results in:  (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  An extension of one, two, or three months 
beyond the initial three months may be granted and extensions 
of one or more months up to six months beyond the initial 
six-month period may be made, upon request.

Generally, a temporary total rating under § 4.30 will be 
effective the date of hospital admission, after discharge 
from hospitalization.  38 C.F.R. § 3.401(h) (2002).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2002).  The effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
Otherwise, the award will be effective from the later of the 
date of receipt of the claim or date entitlement arose.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  See also 
VAOPGCPREC 12-98 (September 23, 1998), 63 Fed. Reg. 56,704 
(1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2002).

Evidence from a private physician may be accepted as a claim 
for increase if it is within the competence of the physician 
and shows the reasonable probability of entitlement.  The 
date of receipt of such evidence will be accepted as the date 
of receipt of claim.  38 C.F.R. § 3.157.

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise its prior decisions on the grounds of 
CUE.  Motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules 
of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  For a 
Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  38 C.F.R. § 
20.1403(b)(2); see generally Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  See also Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107 (West 
2002) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

Factual Background

The moving party is service connected for status post heart 
valve replacement for chronic endocarditis.  The claims file 
contains a May 1991 rating decision reflecting assignment of 
a 60 percent schedular rating for that disability, of which 
the moving party was notified by letter also dated in May 
1991.  The next document in the claims file is a VA Form 21-
4138, dated January 27, 2000, and date-stamped as received by 
the RO that same date.  At that time the moving party 
indicated he was seeking a temporary total rating based on 
having had a pacemaker implanted and having had other 
treatment for his cardiac disability on January 22, 1999.  He 
advised the RO that he would follow that correspondence with 
medical evidence from the Cape Cod Hospital at which the 
treatment was provided.

On February 1, 2000, the RO received another statement from 
the moving party.  The moving party referenced his 
"1/25/2000" letter and a return phone call from the RO, and 
identified as the basis for his claim a period of 
hospitalization from January 16, 1999, to January 21, 1999; 
emergency hospitalization November 28, 1999; and outpatient 
surgery to improve a vision problem caused by a stroke.

Records from Cape Code Hospital were received on February 1, 
2000.  They reflect that the moving party was hospitalized 
from January 16, 1999, to January 21, 1999.  He presented to 
the emergency room with complaints of dizziness and chest 
pressure.  He was transferred to cardiology service and, on 
January 18, 1999, underwent permanent pacemaker implant.  The 
moving party was discharged January 21 with instructions for 
follow-up and with Visiting Nurses' Association care.

In a decision dated in September 2000, the RO denied the 
moving party entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.30.  The RO indicated that the moving 
party's claim for such benefit had not been timely.  In his 
notice of disagreement, the moving party acknowledged that VA 
had first received his claim for such benefit on January 27, 
2000.  He set out that from January 1999 to January 2000 he 
was receiving medical care and that he had had no knowledge 
in January 1999 that he might be entitled to a temporary 
total evaluation.  He closed by citing to the regulation 
relied on by the RO in denying his claim and stated that "It 
appears that I am 6 days late..."  In later correspondence he 
questioned VA's reliance on effective date regulations, 
arguing that no time period is stated in 38 C.F.R. § 4.30 
governing entitlement to temporary total evaluations.

In September 2002, the Board considered the moving party's 
appeal and found that governing laws and regulations did not 
provide a basis to retroactively award the moving party 
convalescence benefits and that the moving party had first 
filed a claim of entitlement to such benefits more than one 
year after his eligibility period had terminated.  The Board 
therefore concluded that 38 C.F.R. § 3.400 precluded 
entitlement.

Analysis

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, is not applicable to the instant CUE motion for the 
reason that a CUE motion is not a claim or an application for 
VA benefits and therefore duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 20.1411(c), (d).  
See also Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001).

The moving party argues that VA was obligated to advise him 
as to the availability of a temporary total rating based on 
convalescence and that he had not had knowledge of such 
entitlement prior to filing his claim.  He argues that 38 
C.F.R. § 4.30 does not include any specific time period for 
filing a claim.  The moving party also argues that, by its 
very nature, the award of a temporary total rating is 
retroactive, and that the Board's basis for denial was 
thereby inconsistent with governing law.  Finally, he cites 
to the fact that after his January 1999 discharge from 
hospitalization he was approved for visiting nurse home care 
and that his application for convalescence benefits was 
received well within 12 months of such continuing 
convalescence nursing care, arguing that such extended the 
period of time in which he was eligible for a temporary total 
evaluation.  

The Board will first address the moving party's argument 
relevant to VA's obligation to notify him as to his 
eligibility for a temporary total evaluation.  38 U.S.C.A. § 
7722(c) (West 2002) provides that the Secretary shall 
distribute full information to eligible veterans and eligible 
dependents regarding all benefits and services to which they 
may be entitled under laws administered by the Department.  
The extent of such duty is clarified in VAOPGCPREC 17-95, 
60 Fed. Reg. 43,188 (1995), which identifies two factors 
leading to VA's obligation to notify a claimant of 
entitlement; one, that such individuals meet the statutory 
definition of "eligible veteran" or "eligible dependent;" 
and two that VA is aware or reasonably should be aware that 
such individuals are potentially entitled to VA benefits.  
See also Lyman v. Brown, 5 Vet. App. 194 (1993).  VA 
regulations at 38 C.F.R. §§ 2.6(e)(9) and 14.507 (2002) 
authorize the Department's General Counsel to issue written 
legal opinions having precedential effect in adjudications 
and appeals involving veterans' benefits under laws 
administered by VA.  

In the instant case VA had no reason to be aware of the 
moving party's potential eligibility until he first contacted 
and notified VA of his private hospitalization on January 27, 
2000, more than one year after termination of his hospital 
stay.  At that time VA promptly took steps to notify the 
moving party as to the governing law and regulations and then 
made a determination in his case.  As such, there was no 
earlier evidence that VA should have been aware of the moving 
party's eligibility so as to provide him with notice.  In any 
case the Secretary's failure to fulfill the duty to assist 
cannot form the basis of a successful CUE motion.  38 C.F.R. 
§ 20.1403(d).

The Board will next address the moving party's arguments 
relevant retroactivity and the dates to be considered in this 
case.  The moving party appears to interpret the need for 
follow-up care and later medical intervention as part of one 
ongoing incident requiring hospitalization.  The Board 
recognizes the fact that the moving party was involved in 
ongoing medical treatment and evaluation for medical problems 
to include those associated with his cardiac hospitalization 
for many months after his January 1999 hospitalization.  For 
the purposes of determining the beginning date of eligibility 
for a temporary total evaluation based on convalescence, 
however, the actual date of hospital discharge governs, as 
clearly stated in 38 C.F.R. § 4.30.  Thus, his argument fails 
to show CUE in the Board's application of the law to the 
facts of his case.

The Board further notes that although 38 C.F.R. § 4.30 does 
not itself set out a time limit in which to apply for such 
benefits, the payment of awards in temporary total rating 
cases, as in cases of service connection and increased 
ratings, is subject to the effective date provisions under 38 
C.F.R. § 3.400.  See 38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 4.29(d) (2002).  38 C.F.R. 3.400(o)(1) specifically 
provides that a retroactive increase in benefits or 
assignment of an additional benefit will not be authorized 
after basic entitlement has lapsed, and 38 C.F.R. § 4.30 
provides, in total, for a period of a temporary total rating 
up to one year following discharge from hospitalization, and 
no more.  See 38 C.F.R. § 4.30(b)(1),(2).  In its 
September 18, 2002 decision, the Board considered not only 
the January 27, 2000, date of receipt of a claim for 
benefits, but also the January 25, 2000, date mentioned by 
the moving party, correctly noting that both dates were 
outside the one-year period from the date of the moving 
party's discharge from hospitalization, and were subsequent 
to the time his basic entitlement to benefits would have 
lapsed.

In assigning effective dates 38 C.F.R. § 3.400(o) also 
provides that the date for a grant of an increase shall be no 
earlier than the date of receipt of a claim for such, with 
the exception that if the increase was first factually 
ascertainable during the one year prior to receipt of the 
claim, the award will be retroactive to the date of increase.  
The Board, in its September 18, 2002 decision, correctly 
noted that the first evidence of a factually ascertainable 
increase in this case is the date of the moving party's 
admission to private hospitalization, which is more than one 
year prior to VA's receipt of his claim for benefits.  The 
Board also correctly noted that the private hospitalization 
records were not in VA's possession prior to the January 27, 
2000, date of receipt of the moving party's claim, and that, 
as private records, such could only be accepted as a claim 
for increase the date they were received.  The date of 
receipt of such records, in February 2000, is again more than 
one year following the moving party's discharge from 
hospitalization and thus after his potential entitlement for 
the benefit sought had lapsed.

Again, the above shows that the moving party's motion for 
revision based on CUE is, in effect, based on his 
disagreement with the substance of governing laws and 
regulations, which operate to preclude a retroactive award in 
his case.  The Board is not, however, free to disregard those 
laws and regulations.  The moving party has not identified 
any errors of fact, such as showing receipt of an earlier 
claim for benefits not acknowledged by the Board in September 
2002, nor has the moving party shown that governing VA laws 
and regulations were erroneously applied.  Accordingly, no 
CUE exists in the September 18, 2002, Board decision that 
denied entitlement to temporary total convalescent rating 
under 38 C.F.R. 4.30, based on the need for convalescence 
following hospitalization in January 1999.




ORDER

CUE not having been shown in the Board's September 18, 2002, 
decision, the motion for revision or reversal of that 
decision is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



